Citation Nr: 0831665	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran presented hearing testimony before the 
undersigned acting Veterans Law Judge during a 
videoconference hearing in January 2007.  The issue of 
entitlement to a higher rating for pseudofolliculitis barbae 
was decided in a May 2007 Board decision which remanded the 
instant issue to the RO for additional development.  


FINDING OF FACT

The veteran does not have forward flexion of his lumbar spine 
limited to 30 degrees or less or ankylosis of his entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's November 2004, March 2006, and May 2007 letters 
describing the evidence needed to support the veteran's claim 
were not all timely mailed before the February 2005 rating 
decision.  They described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence (including lay statements and 
medical evidence) might be helpful in establishing his claim, 
and invited the veteran to send VA whatever evidence he had 
in his possession pertaining to his claim.  Those letters did 
not describe the particular rating criteria used in 
evaluating lumbosacral strain disability.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
notice letters.  A March 2006 statement of the case was sent 
to the veteran, informing him of the specific rating criteria 
used for the evaluation of his back claim.  The SOC advised 
him of the rating considerations of 38 C.F.R. § 4.1, 
explaining that the percentage ratings assigned are based 
upon the average impairment capacity resulting from injuries 
and diseases and their residual conditions in civil 
occupations.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for the low back.   Therefore, he can be expected to 
have understood from the various letters from the RO what was 
needed to support that claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his low back claim as reflected in his 
testimony during his 2007 hearing, his written statements, 
and his statements to VA examiners.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim of an increased 
rating for his service-connected low back disability. 

Thus, notwithstanding the lack of notice, the veteran 
provided the required evidence.  The veteran thus had a 
meaningful opportunity to participate in the adjudication 
process, so the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claim was last readjudicated in the October 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a supplemental statement of the case, is 
sufficient to cure a timing defect).

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and records from the Social Security Administration 
(SSA).  VA also examined the veteran in November 2004 and 
July 2007.  VA has satisfied its assistance duties.

Rating criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Diagnostic Code 5237 is for lumbosacral strain, which is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The next higher, 40 percent rating, 
requires forward flexion of the thoracolumbar spine limited 
to 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Analysis

The veteran has appealed the RO's February 2005 denial of a 
higher rating than 20 percent for his service-connected 
lumbosacral strain, arguing that a higher rating is 
warranted.  The claim was filed on October 7, 2004.  He 
argues that he requires the use of a back brace, TENS unit, 
and narcotic pain relievers and has severe muscle spasms and 
weakness of his low back condition.  

The criteria for the next higher, 40 percent, rating under 
the General Rating Formula, are not met.  The 40 percent 
rating requires forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

The veteran was seen in a private emergency room in October 
2004, indicating that he had unloaded a pickup truck the day 
before, and complaining of low back pain.  His straight leg 
raising was accomplished to 60 degrees on the left and he had 
left paraspinal muscle tenderness.  On VA examination in 
November 2004, the veteran complained of pain of 6/10 and 
reported being on medication.  He stated that bending 
activities and prolonged driving were difficult.  He had 
flexion to 70 degrees, extension to 30 degrees, side bending 
to 30 degrees, and rotation to 40 degrees.  His gait was 
within normal limits and there was no change in the range of 
motion with repetition.  

There are VA treatment reports for low back pain.  In January 
2005, the veteran had limited anterior bending and lateral 
rotation and tenderness along the paraspinous muscles, and in 
July 2005, he had a mildly antalgic gait and mild tenderness 
of the lumbar paraspinals.  In January 2006, he had 
tenderness in the lumbar paraspinal and sacroiliac joint 
areas, but his gait was stable.  

During the veteran's January 2007 hearing, he testified that 
he is very limited physically and can not take walks, and 
that medications limit him and prevent him from driving.  He 
indicated that he has back spasms if he does not take his 
medication.  

On VA examination in July 2007, the veteran graded his back 
pain as a 7-8/10 and indicated that it was continuous and had 
associated weakness and spasm.  He stated that he could stand 
for only about 15 minutes and could only walk about 100 
yards.  He indicated that he used a cane p.r.n and a back 
brace at all times.  He stated that he had unsteadiness and 
had fallen at least 4 times in the past 12 months.  He stated 
that he could not cut grass or do any strenuous labor outside 
the home.  Examination revealed no specific tenderness to his 
lumbar spine.  He had a mildly kyphotic posture and stayed in 
a 15-20 degree flexion throughout the examination.  Flexion 
was 64 degrees with pain.  Extension was -10 with pain.  
Lateral flexion was 10 degrees bilaterally.  Rotation was to 
10 degrees bilaterally.  He was unable to perform repetitive 
motion testing due to lumbar spine pain.  He appeared to have 
moderate fatigue, weakness, and lack of endurance on the 
initial range of motion.  Leg strength was 4+ on the left and 
5- on the right.  He had a mildly antalgic gait.  

The evidence indicates that the veteran does not have or 
nearly have forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or any ankylosis of his 
thoracolumbar spine, even when 38 C.F.R. §§ 4.40 and 4.45 are 
considered.  His flexions were 70 and 64 degrees respectively 
on VA examinations in 2004 and 2007.  Given his range of 
motion, the medical evidence does not support a finding of 
ankylosis.  The 2004 examiner specifically noted no pain with 
movement and no change in range of motion with repetition.  
During the 2007 VA examination, the veteran reported flares 
of pain on a daily basis that he rated as a 10/10 which last 
for two hours.  However, he also stated that he would have an 
additional 25 percent limitation of motion/functional 
impairment with a flare up.  Given that his flexion on 
examination was 64 degrees, even assuming the veteran's 
reported 25 percent reduction in movement is supported by the 
medical evidence, that still would not result in limitation 
of flexion to 30 degrees or less.  

In fact, the examiner assessed no more than moderate fatigue, 
weakness, and lack of endurance on the initial range of 
motion on VA examination in July 2007.  These findings are 
supported by the radiology reports which were interpreted by 
the examiner so show a normal lumbar spine (November 2004 X-
rays), an unremarkable lumbar spine (December 2004 MRI), and 
no significant findings other than a mild disc bulge and 
grade I spondylolisthesis (March 2007 MRI).  In light of the 
above, a rating higher than 20 percent is not warranted under 
Diagnostic Code 5237. 

The representative argued in October 2006 that on VA 
examination in November 2004, the veteran complained of low 
back pain that radiated down his lower extremities, and that 
the veteran has lumbar radiculopathy in his lower extremities 
which warrants a separate rating under a nerve Diagnostic 
Code.  However, the veteran is service-connected for 
lumbosacral strain and associated lower extremity 
neurological impairment is not shown.  Even assuming the 
veteran does have an associated lower extremity neuropathy, a 
separate rating under a nerve Diagnostic Code is not 
warranted.  Neurological examination was within normal limits 
on VA examination in November 2004.  On evaluation in January 
2005, motor function of the lower extremities was within 
function range and there was no sensory deficit.  While he 
indicated that he had numbness that radiates down his left 
lower extremity to his foot intermittently on VA examination 
in July 2007, his leg strength was 4+ on the left and 5- on 
the right.  Achilles reflexes were trace on the left and 1 on 
the right and distal sensation was intact.  These findings do 
not approximate the mild incomplete paralysis of the sciatic 
nerve necessary for a compensable rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

After reviewing the record, the Board finds that there have 
not been frequent periods of hospitalization due to the 
disability at issue.  The Board also finds that there has not 
been marked interference with employment due to the 
disability at issue.  The veteran is not working.  He 
receives Social Security disability benefits, but SSA found 
him disabled by a combination of disabilities, not just his 
service-connected back disorder, in August 1998.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

The veteran asserts that his health care providers have told 
him that his back condition is much worse than 20 percent and 
wonders why a rating higher than 20 percent is denied.  
However, the medical evidence does not support his 
contentions, and application of the rating criteria to the 
evidence submitted results in no more than the 20 percent 
rating assigned.  The veteran asserts that the old rating 
criteria are applicable.  However, the only rating criteria 
which have been in effect during the rating period are the 
new rating criteria found in the 2007 volume of 38 C.F.R.  
The old criteria are not applicable as his claim was filed on 
October 7, 2004.  The veteran notes that he had been rated at 
40 percent in 1971, and wonders how a 20 percent rating 
currently could thus be justified currently.  However, the 
rating is based on the current severity under the current 
criteria, and ratings are subject to change.  38 C.F.R. § 4.1 
(2007).  The preponderance of the evidence is against a 
higher rating, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

An increased rating for lumbosacral strain is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


